We have examined every exception raised by the appellant and noted in the record. There is no question raised which requires extended discussion. The rulings of the court on the admission of evidence were either free from error or they did not affect the substantial rights of the defendant.
Refused charge 1, being the general affirmative charge, was properly refused.
Refused charge 17 was abstract. The guilt of the defendant did not depend solely upon the testimony of Ruth Rowell, there was other testimony corroborating this witness.
We have rarely seen a record where the evidence, both for the State and for the defendant, was so unsatisfactory; and given in such manner as to impress us with a falsity of it all. That, however, was for the jury. They had the parties before them. They heard them testify. They noted their manner, and the duty was upon them of finding the truth. We hope they did. In any event, we will not disturb the verdict.
The judgment is affirmed.
Affirmed.